PER CURIAM
Defendant was convicted of possession and delivery of controlled substances as part of a drug cultivation, manufacture or delivery scheme or network. He demurred to the indictment on the ground that the scheme or network language is unconstitutionally vague. However, on appeal, he challenges only the sentence imposed. The state concedes, by letter, that the sentence is improper. State v. Moeller, 105 Or App 434, 806 P2d 130, rev dismissed 312 Or 76, 815 P2d 701 (1991). We accept that concession.
Convictions affirmed; remanded for resentencing.